Citation Nr: 1813033	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  17-11 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for bilateral ear hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appellant is a Veteran who served on active duty from January 1951 to January 1954, and July 1954 to August 1957.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2016, rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2017, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In October 2008 the RO granted service connection for bilateral hearing loss with an evaluation of 40 percent effective February 14, 2008.  In April 2014, the RO granted a 50 percent disability rating for bilateral hearing loss, effective January 29, 2014.  The Veteran did not pursue an appeal of this decision.  The June 2016, rating decision on appeal concerns a continued 50 percent disability rating for bilateral hearing loss, effective January 29, 2014, hence the period under review is from that time forward.
 
The Veteran last had an audio examination in March 2016.  At the November 2017 hearing, the Veteran and his representative asserted that the Veteran's condition has worsened in severity since the March 2016 examination.  
 
VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the above, the Board finds that VA's duty to provide a VA examination and obtain a medical opinion has been triggered. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination to determine the current severity of his service-connected bilateral ear hearing loss.  The examiner should confirm that the claims file was reviewed.  

2. The AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




